DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present amendments represent a substantive improvement on previously recited claims.  
Examiner withdraws the rejections of Claims 1-18 under 35 USC § 112(a) and (b).  
Applicant has removed the indefinite language “utilizing an auto-focusing algorithm” in Claim 1.   
Applicant has also amended Claim 1 to recite ” A method for defect inspection of a transparent substrate, which is executed by a computer, the method comprising: using the computer to perform the following: … reconstruction unit to reconstruct … defect diffraction module to confirm … defect inspection module to determine … defect classification module to classify … ” which explicitly indicate the units and modules as “sequence of steps performed by the computer” as also admitted by the Applicant in the Arguments on Page 6.  
Finally, although Claim 6 to define the methodology underlying the named approaches: “a numerical propagation of Fourier transform approach, convolution approach, angular spectrum approach or Fresnel diffraction transform approach to reconstruct object diffraction wave” this Office Action proceeds under the construction that Claim 6 refers to algorithms by their trade names without redefining their scope, and that these algorithms are submitted as known in the art in application to the claimed type of data, in compliance with 35 U.S.C. 112 requirements.
With consideration of prior art under 35 U.S.C. 103, Applicant amends Claim 1 with the feature “to confirm an effective diffraction range of said defect complex image, determine a difference of diffraction field of said defect at different diffraction planes through a longitudinal focal depth of said diffraction field to define a number of effective observations within said effective diffraction range and record diffraction characteristics of said defect complex images by simulating of phantom diffraction at different reconstruction distances, wherein said effective diffraction range includes a minimum diffraction distance and a maximum diffraction distance.”  Under the Graham v. Deere analysis, this represents a difference from the cited prior art.  
And although the image processing steps seem to be known in the art individually, the claimed combination of features is directed to solving a specific problem: “solves the problem of insufficient resolution of pixels in traditional wide field measurement system, and uses quantitative wavefront measurement analysis method to judge the defect type and locate its distribution in three-dimensional space.  In order to effectively analyze the defect diffraction characteristics of complex images,” as submitted in Specification, Paragraphs 
For these reasons, the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483